Citation Nr: 1010697	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from August 1942 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
PTSD with an initial evaluation of 50 percent, effective 
April 27, 2005, and a March 2007 rating decision, which 
denied entitlement to TDIU.

The appellant was scheduled for a videoconference hearing in 
December 2009.  Upon a showing of good cause for failing to 
appear for the scheduled hearing, the appellant's motion to 
reschedule a hearing was granted in December 2009.  However, 
in a January 2010 statement, the appellant withdrew his 
hearing request and asked that his claim be adjudicated based 
on the evidence of record.  

In September 2009, the RO received additional Vet Center 
treatment records from the appellant.  The most recent 
supplemental statement of the case (SSOC) was dated in 
November 2008, before the evidence was received.  The Board 
notes that VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  In an October 2009 statement, the appellant waived 
RO jurisdiction over the new evidence.  Thus, the Board finds 
no prejudice to the appellant in proceeding to adjudicate 
this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he is entitled to an initial 
evaluation for PTSD higher than the 50 percent rating granted 
in the September 2006 rating decision.  The Board finds the 
record is inadequate to determine the current state of the 
appellant's disability.  The Vet Center treatment records, 
which were received by the RO in September 2009, indicate 
that the appellant's PTSD may have worsened since his 
previous VA examination in July 2007.  An August 2009 VA 
treatment record reflects that the appellant's PTSD symptoms 
had increased with increased panic attacks and obsessing 
about danger.  A July 2009 VA treatment record indicates the 
appellant had become more anxious, his PTSD had intensified, 
and he had increased difficulty coping with anything even 
small matters.  A June 2009 VA treatment record reflects that 
the appellant reported having more difficulty completing 
tasks due to difficulty thinking, concentrating, and 
remembering.  A March 2009 VA treatment record indicates the 
appellant had increased PTSD symptoms with feelings of 
conferment due to winter and bad weather.  In a January 2009 
VA Form 646, the appellant's representative noted that the 
appellant had asserted that the July 2007 VA examination did 
not reflect the true nature of his disability.  The appellant 
requested that he be afforded another VA examination because 
he believed that the doctor had not reported everything.  In 
a statement received by the RO in November 2007, the 
appellant asserted that his service-connected PTSD had gotten 
worse and requested another VA examination.  He reported 
symptoms that were not noted in the July 2007 VA examination, 
including knocking his wife down and injuring her, and 
forgetting the names of two of his great grandchildren.  
Consequently, the Board finds that the July 2007 VA fee-basis 
examination is not sufficiently contemporaneous for purposes 
of evaluating the nature and severity of the appellant's 
PTSD.  The appellant is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In regard to the appellant's claim for entitlement to TDIU, 
the Board finds that it is "inextricably intertwined" with 
the pending increased rating claim and the development 
requested in this remand.  See Harris v. Derwinski, 1 Vet. 
App. 181 (1991) (prohibiting the adjudication of claims that 
are inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Therefore, a decision on the issue of entitlement to TDIU is 
deferred pending the development requested below.

In the November 2007 statement, the appellant indicated he 
was receiving psychiatric treatment at Vet Center.  The Vet 
Center treatment records in the file only date to August 
2009.  Consequently, the Board requests the appellant's 
complete Vet Center and VA treatment records from August 2009 
to present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all of the appellant's Vet 
Center treatment records and any VA 
treatment records, from August 2009 to 
present.  If no records are available, the 
claims folder must indicate this fact.

2.  Schedule the appellant for a VA 
psychiatric examination to determine the 
following: 

*	Determine the current severity and 
all manifestations of his service-
connected PTSD.  Conduct all testing 
and evaluation needed to make this 
determination.  

*	The examiner should comment on the 
appellant's current level of social 
and occupational impairment due to 
his PTSD.  

*	The examiner should also provide an 
opinion as to whether the appellant's 
service-connected PTSD disability 
alone renders him unable to obtain or 
retain gainful employment.  

The VA examiner is requested to provide a 
thorough rationale for the opinion 
provided.  The examiner should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the issues on 
appeal of entitlement to an initial rating 
in excess of 50 percent for PTSD and 
entitlement to TDIU considering all the 
evidence.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




